William Lyman, J.
After pleading guilty to burglary, third degree and to an information charging him with a prior felony conviction the defendant was committed by a former Judge of this court, on June 21, 1951, to the Elmira Reception Center for a term 5 to 10 years. He now seeks to have furnished to him, as a poor person, pursuant to sections 198 and 199 of the Civil Practice Act, the pleading and sentencing minutes, as well as a copy of the indictment. The defendant is not entitled to the relief sought. In the first place the sections of the Civil Practice Act relied upon have no applicability to criminal cases. Moreover the sole statute governing free minutes, in criminal cases, is section 308 of the Code of Criminal Procedure which is limited only to capital cases involving indigent defendants to whom counsel has been assigned. The minutes requested in the instant case may only be furnished upon payment of the legal charges therefor to the recording stenographer. As to the demand for a. *748copy of the indictment, it appears that section 309 of the Code of Criminal Procedure is the governing statute and the provisions thereof must be complied with before the accused pleads to the indictment, otherwise he is deemed to have waived his rights thereunder. This motion is denied.